Title: Edmé Jacques Genet to John Adams: A Translation, 1 January 1779
From: Genet, Edmé Jacques
To: Adams, John


      
       Dear Sir
       Versailles, 1 January 1779
      
      I read to Count Vergennes that which concerns the Count d’Estaing in the note with which you honored me. He recommended that I mention it in my journal. But it will have to appear in the number after that which will appear tomorrow. I have also included an English piece—signed Fire and Sword, which should amuse you.
      I am, with respect, sir, your very humble and very obedient servant,
      
       Genet
      
      
       I am keeping an eye out for the piece from Virginia in the British papers.
      
     